UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number 811-04704 The Primary Trend Fund, Inc. 3960 Hillside Drive, Suite 204 Delafield, WI53018 (Address of principal executive offices) Arnold Investment Counsel Incorporated 3960 Hillside Drive, Suite 204 Delafield, WI53018 (Name and address of agent for service) Registrant's telephone number, including area code: (262) 303-4850 Date of fiscal year end: June 30 Date of reporting period: June 30, 2013 Item 1.Reports to Stockholders The following is a copy of the report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1) ANNUAL REPORT The Primary Trend Fund DELAFIELD, WISCONSIN JUNE 30, 2013 MESSAGE TO SHAREHOLDERS… “We are in the midst of a momentum-driven market.Typically, momentum markets can deliver some high-octane gains…Market breadth (as measured by the New York Stock Exchange Advance/Decline Indicator) is robust, and historically breadth will peak months in advance of stock prices.Today’s environment is not a perfect script, but we liken the equity climate to that of 1987 – an aging bull that has harnessed some latent strength…Extremely powerful intermediate term price momentum that will no doubt propel the major indices to new all-time highs…” The Primary Trend Fund December 31, 2012 – Semiannual Report In some respects, the stock market over the past year has been a microcosm of the cyclical bull market that was launched four years ago – a definitive trend upward, interrupted by what we consider minor pullbacks.On the other hand, this past year has been vastly different than the prior three years – taking on characteristics of an extended bull market fueled by momentum rather than supported by fundamentals. All in all, over the past year, equities and not bonds were the place to be.Returns ranged anywhere from flat for emerging markets to +35% for financial stocks, with the majority of the major indices in the +10-25% zone. For the full year ended June 30, 2013, the blue-chip averages of the Dow Jones Industrial Average and Standard & Poor’s 500 Index posted total returns of +18.87% and +20.60%, respectively.The Russell 2000 Index of small cap stocks posted a total return of +24.21%, and the tech-heavy NASDAQ Composite returned +15.95% for the same period. For the same 12-month period ended June 30, 2013, The Primary Trend Fund posted a total return of +11.80%.Not surprisingly, the Fund lagged its S&P 500 benchmarks in this momentum phase of the bull market as both the portfolio strategy and equity selection shifted into a slightly more defensive posture. Banks, Brokers and Bulls By a wide margin, the Financial Sector was the best performing of the S&P sectors over the past 12 months.After leading in the latter half of 2012, the interest-sensitive banks, brokers and consumer financial stocks tacked on another robust gain in the first six months of 2013, ending with a 12-month gain of 35.4%.As the second-largest weighting in the S&P 500 at 16.6%, financials helped propel the overall index.The Primary Trend Fund, on the other hand, is significantly underweighted in Financials at a mere 4.9% of assets.While this has been a short-term faux pas, we believe that the reversal in interest rates to the upside will exact a toll on this sector at some point in the not-too-distant future and, therefore, we do not foresee increasing exposure to this sector until the next bull market. Soup, Pills and Dough Some of the best minds in football claim that you win games with great defense.In the investing business, sometimes that same advice is operative.While we have been bullish, and still are, we believe we are in the late innings (to use another sports reference).In our minds, defensive posturing is a prudent course of action at this juncture of the 4-plus year old bull market. We currently have 14.5% of the portfolio invested in the Consumer Staples sector (vs. 10.5% for the S&P 500), 16.3% invested in the Health Care sector (vs. 12.8% for the S&P 500) and 11.3% positioned in short-term cash equivalents (vs. 0% for the S&P 500).At 42.2% of the Fund, these three defensive investment areas are nearly double the S&P 500’s weighting of 23.3%.Not only do our food stocks (Campbell’s, Kraft, Mondelez and Wal-Mart) and drug companies (Abbott Labs, Abbvie, Johnson & Johnson, Eli Lilly and Pfizer), by nature, have a less economically sensitive and, hence, stable earnings stream, but they also pay above-average dividends. Our cash cushion as a percentage of the portfolio has been cut by nearly half since the end of 2012 – the result of putting some sideline money to work earlier in the year and the equity-invested portion of the Fund increasing in value. MESSAGE TO SHAREHOLDERS…(continued) Yellow, Black or Fool’s? We have made a calculated decision over the past year to beef up the energy-related portion of the portfolio.“Black gold”, or crude oil, was trading in the $80-$90 per barrel price range this time last year.We felt then, and still believe, that the $80-$90 level is a key area of support.Today, crude is trading in the $105-$110 range – a price that has proven profitable for the global large-cap energy companies.Our combination of oil, oil-service and natural gas companies (Apache, Encana, Royal Dutch Shell, and Schlumberger) total 14.6% of the portfolio – a significant overweight to the S&P 500 Index exposure of 10.6%.If we are in the later innings of this bull market as we suspect, energy stocks are usually the last to take off…leadership that should be well-rewarded. During the spring of this year, we made initial investments in gold miners Newmont Mining and Barrick Gold, as well as a small commitment to Silver Wheaton.In total, the Fund’s exposure to the Materials sector stands at 7.3% as of June 30, 2013 – a doubling of the S&P 500’s weight of 3.3%.With the yellow metal trading at a low of $1,200 per ounce (down 37% from its 2011 high of $1,900), we believe our position in the gold mining stocks is a lower risk proposition at this point.Combine the attractive valuations with our expectation that they offer an inflation hedge in the face of Ben Bernanke’s monetary infusion into the financial system, and we feel that these material stocks should prove lucrative over the next two years or so. Technicals Trump Sometimes the stock market becomes so fundamentally cheap that it doesn’t matter how the technicals are acting, investors just need to plug their noses and accumulate stock.Such was the case in 1982.Other times the stock market becomes so fundamentally expensive that it behooves investors to ignore the robust technicals, sell early and sell often.Such was the case in 1999-2000. Which brings us to 2013.On a fundamental basis, the Dow Jones Industrial Average and Standard & Poor’s 500 Index are trading at a price-to-earnings (P/E) ratio of 16.4x and 19.3x, respectively.Historically, this P/E valuation range can be considered fairly valued – neither table-pounding cheap/undervalued nor vertigo-inducing expensive/overvalued.In situations such as this, it’s sometimes best to let the stock market itself give some clues, direction or warning signs. A 1987 Redux? Over the last six months, we’ve conveyed to shareholders through The Primary Trend investment letter that the stock market environment unfolding in 2013 is somewhat reminiscent of the 1987 bull market, and one that we hope does not end in the same manner. 1. Both 1987 and 2013 can be considered an extension of their respective bull market of the previous four years. 2. Despite skepticism on Wall Street, both markets jumped out to new all-time highs – continuing to climb into uncharted water as the year progresses. 3. Both 1987 and 2013 experienced explosive breadth.While 1987 also included “Break-Away Momentum” (unlike 2013 thus far), the Advance/Decline Indicator as a leading technical barometer is signaling further strength by equities. 4. Lastly, both 1986 and 2012 capped a multi-year bull market in bonds (low point for yields).In 1987, the eventual reversal to the upside in Treasury yields put the kibosh on the bull market.Might that recur in 2013 as well? The Crash of 1987 (October 19, 1987) was a culmination of many things, but the speculative and aggressive buying binge by the masses during the summer rally was definitely the preamble.The more measured advance we have witnessed in 2013 lessens the odds of a 1987-style conclusion to this bull. 2 MESSAGE TO SHAREHOLDERS…(continued) The Long and Short of It Over the short term, meaning for the remainder of 2013, the stock market has momentum.The technicals are currently trumping the fundamentals in what we label as an extended bull market.As prudent, value-oriented investors we do not, however, advise being aggressive in today’s equity climate.Sentiment gauges such as the Investors Intelligence survey and the Volatility Index both suggest that investors are jumping on board the bullish bandwagon (a contrarian warning sign). Over the long term, we are less sanguine over the prospects for the economy and, hence, the stock market.We are in the midst of one of the worst economic recoveries in the post-World War II period (and it is a jobless recovery at that); the U.S. has $17 trillion in outstanding debt; ObamaCare is about to put a wrench in the works; and a Detroit bankruptcy is no doubt the first of many.The bureaucrats in Washington, D.C., need to get serious about our fiscal, budgetary and regulatory woes.Is it any wonder that the stock market, the ultimate symbol of capitalism and free enterprise, is the one shining city on the hill? The current sector diversification of your Fund should participate fully as this cyclical bull market of 4-plus years marches on.But the portfolio’s defensive characteristics are typical of our investment philosophy during the late stages of a market advance.We look forward to building your trust and nest egg even further in the months ahead. Our best regards, Lilli Gust Barry S. Arnold President Vice President Chief Investment Officer Summary of Investments by Sector (Unaudited) Percent of Sector Investment Securities Consumer, Non-Cyclical % Energy % Consumer, Cyclical % Short-term Investments % Basic Materials % Technology % Industrials % Communications % Financials % Utilities % Total Investments % Top Ten Equity Holdings (Unaudited) Percent of Security Investment Securities Molson Coors Brewing Co., Class B % Johnson & Johnson % DreamWorks Animation SKG, Inc., Class A % Kohl’s Corp. % Pfizer, Inc. % General Electric Co. % Encana Corp. % Royal Dutch Shell PLC ADR % Intel Corp. % Schlumberger Ltd. % Total % 3 EXPENSE EXAMPLE (Unaudited) For the Six Months Ended June 30, 2013 As a shareholder of the Primary Trend Fund, you incur ongoing costs, including management fees and other Fund expenses.If you invest through a financial intermediary, you may also incur additional costs such as a transaction fee charged on the purchase or sale of the Fund or an asset-based management fee.This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period from January 1, 2013 to June 30, 2013. Actual Expenses The first line of the table below provides information about actual account values and actual expenses.You may use the information in this line, together with the amount you invested, to estimate the expenses you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during the period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratios and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any costs that may be associated with investing in the Fund through a financial intermediary.Therefore, the second line of the table is useful in comparing the ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if any costs associated with investing through a financial intermediary were included, your costs would have been higher. Beginning Ending Expenses paid account value account value during period 1/1/13 6/30/13 1/1/13-6/30/131 Actual Hypothetical (5% return before expenses) 1,000.00 1,015.10 9.99 1 Expenses are equal to the Fund’s annualized expense ratio of 2.00% for the period from January 1, 2013 through June 30, 2013, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period).The Fund is contractually obligated to limit annual expenses to 2.00% of its average daily net assets for the fiscal year. 4 PORTFOLIO OF INVESTMENTS As of June 30, 2013 The Primary Trend Fund Shares Value COMMON STOCKS (88.8%) BASIC MATERIALS (7.3%) Iron/Steel (1.6%) Cliffs Natural Resources, Inc. $ Mining (5.7%) Barrick Gold Corp. Newmont Mining Corp. Silver Wheaton Corp. Total Basic Materials COMMUNICATIONS (4.9%) Telecommunications (4.9%) Cisco Systems, Inc. Verizon Communications, Inc. Total Communications CONSUMER, CYCLICAL (13.0%) Entertainment (4.8%) DreamWorks Animation SKG, Inc., Class A* Retail (7.1%) Kohl’s Corp. Wal-Mart Stores, Inc. Toys/Games/Hobbies (1.1%) Nintendo Co., Ltd. ADR* Total Consumer, Cyclical CONSUMER, NON-CYCLICAL (28.5%) Beverages (5.1%) Molson Coors Brewing Co., Class B Food (7.1%) Campbell Soup Co. Kraft Foods Group, Inc. Mondelez International, Inc. See notes to financial statements. 5 PORTFOLIO OF INVESTMENTS (continued) As of June 30, 2013 The Primary Trend Fund (continued) Shares Value COMMON STOCKS (88.8%) (continued) CONSUMER, NON-CYCLICAL (28.5%) (continued) Pharmaceuticals (16.3%) Abbott Laboratories $ AbbVie, Inc. Eli Lilly & Co. Johnson & Johnson Pfizer, Inc. Total Consumer, Non-Cyclical ENERGY (14.7%) Oil & Gas (10.9%) Apache Corp. Encana Corp. Royal Dutch Shell PLC ADR, Class A Oil & Gas Services (3.8%) Schlumberger Ltd. Total Energy FINANCIALS (4.9%) Banks (4.9%) JPMorgan Chase & Co. U.S. Bancorp Total Financials INDUSTRIALS (5.1%) Miscellaneous Manufacturing (4.4%) General Electric Co. Transportation (0.7%) DryShips, Inc.* Total Industrials See notes to financial statements. 6 PORTFOLIO OF INVESTMENTS (continued) As of June 30, 2013 The Primary Trend Fund (continued) Shares Value COMMON STOCKS (88.8%) (continued) TECHNOLOGY (7.1%) Semiconductors (3.8%) Intel Corp. $ Software (3.3%) Microsoft Corp. Total Technology UTILITIES (3.3%) Water (3.3%) Aqua America, Inc. Total Common Stocks (Cost $12,105,894) Principal Amount SHORT-TERM INVESTMENTS (11.3%) Commercial Paper (6.9%) $ Abbey National, 0.05%, 7/1/2013(a) U.S. Bank, 0.18%, 8/30/2013(a) U.S. Treasury Bills (4.4%) 0.04%, 12/5/2013(a) Total Short-Term Investments (Cost $1,807,788) TOTAL INVESTMENTS (100.1%) (Cost $13,913,682) Liabilities less Other Assets (-0.1%) ) NET ASSETS (100.0%) $ * Non-income producing. (a) Represents the rate of the discount at the time of purchase. ADR – American Depository Receipt PLC – Public Limited Company See notes to financial statements. 7 STATEMENT OF ASSETS AND LIABILITIES June 30, 2013 The Primary Trend Fund Assets: Investments, at Value (Note 2a): Common Stocks $ Short-Term Investments Total Investments (Cost $13,913,682) Cash Receivable for Investments Sold Capital Shares Receivable Dividends Receivable Prepaid Expenses and Other Assets Total Assets Liabilities: Payable for Investments Purchased Accrued Investment Advisory Fees (Note 3) Professional Fees Transfer Agent Fees Administration and Accounting Fees Other Total Liabilities Net Assets $ Shares Outstanding Net Asset Value, Offering and Redemption Price Per Share $ Net Assets Consist of: Capital Stock ($0.01 par value, 30,000,000 shares authorized) $ Accumulated Undistributed Net Investment Income Accumulated Net Realized Loss on Investments ) Net Unrealized Appreciation on Investments Net Assets $ See notes to financial statements. 8 STATEMENT OF OPERATIONS For the Year Ended June 30, 2013 The Primary Trend Fund Investment Income: Dividends* $ Interest Total Investment Income Expenses: Investment Advisory Fees (Note 3) Administration and Accounting Fees Shareholder Servicing Costs Professional Fees Registration Fees Printing & Postage Directors Custodial Fees Pricing Insurance Other Total Expenses Before Recoupment Recoupment of Advisory Fees Previously Waived Total Expenses Net Investment Income Net Realized Gain on Investments Change in Net Unrealized Appreciation on Investments Net Realized and Unrealized Gain on Investments Net Increase in Net Assets From Operations $ *Net of foreign tax withholding of $10,692. See notes to financial statements. 9 STATEMENTS OF CHANGES IN NET ASSETS The Primary Trend Fund Year Ended Year Ended June 30, 2013 June 30, 2012 Operations: Net Investment Income $ $ Net Realized Gain (Loss) on Investments ) Change in Net Unrealized Appreciation on Investments Net Increase in Net Assets from Operations Distributions to Shareholders: From Net Investment Income ) ) Decrease in Net Assets from Distributions ) ) Fund Share Transactions: Proceeds from Shares Sold Reinvested Distributions Cost of Shares Redeemed ) ) Net Decrease in Net Assets from Fund Share Transactions ) ) Total Increase in Net Assets Net Assets: Beginning of Year End of Year $ $ Accumulated Undistributed Net Investment Income at End of Year $ $ Transactions in Shares: Sales Reinvested Distributions Redemptions ) ) Net Decrease ) ) See notes to financial statements. 10 FINANCIAL HIGHLIGHTS The following table shows per share operation performance data, total investment return, ratios and supplemental data for each of the years ended June 30: The Primary Trend Fund Per Share Operating Performance Net Asset Value, Beginning of Year $ Net Investment Income Net Realized and Unrealized Gain (Loss) on Investments ) Total from Investment Operations ) Less Distributions: From Net Investment Income ) From Net Realized Gains — ) Total Distributions ) Net Increase (Decrease) ) Net Asset Value, End of Year $ Total Investment Return % )% Ratios and Supplemental Data Net Assets, End of Year (in thousands) $ Ratio of Expenses to Average Net Assets: Net of Waivers, Reimbursements and Recoupments % Before Waivers, Reimbursements and Recoupments % Ratio of Net Investment Income to Average Net Assets: Net of Waivers, Reimbursements and Recoupments % Before Waivers, Reimbursements and Recoupments % Portfolio Turnover % See notes to financial statements. 11 NOTES TO FINANCIAL STATEMENTS June 30, 2013 1. Organization The Primary Trend Fund, Inc. (The “Fund”), a Wisconsin Corporation, began operations on September 15, 1986.The Fund is registered under the Investment Company Act of 1940, as amended, as an open-end diversified investment management company.The Fund seeks capital growth and income. 2. Significant Accounting Policies The following is a summary of significant accounting policies followed by the Fund. a. Securities listed on a national securities exchange are valued at the last sale price.Securities that are traded on the NASDAQ National Market or the NASDAQ Small-Cap Market are valued at the NASDAQ Official Closing Price.If no sale is reported, the average of the last bid and ask prices is used.Other securities for which market quotations are readily available are valued at the average of the latest bid and ask prices.Debt securities (other than short-term instruments) are valued at prices furnished by a national pricing service, subject to review by the Adviser and determination of the appropriate price whenever a furnished price is significantly different from the previous day’s furnished price.Other assets and securities for which no quotations are readily available are valued at fair value as determined in good faith by the Board of Directors.Securities with maturities of 60 days or less are valued at amortized cost. Generally accepted accounting principles (“GAAP”) defines fair value, establishes a framework for measuring fair value and expands disclosure about fair value measurements.It also provides guidance on determining when there has been a significant decrease in the volume and level of activity for an asset or liability, when a transaction is not orderly and how that information must be incorporated into a fair value measurement. Under GAAP, various inputs are used in determining the value of the Fund’s investments.These inputs are summarized into three broad levels and described below: Level 1 – quoted prices for active markets for identical securities.An active market for the security is a market in which transactions occur with sufficient frequency and volume to provide pricing information on an ongoing basis. Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs, including the Fund’s own assumptions in determining the fair value of investments. Common Stocks.Securities traded on a national exchange (or reported on the NASDAQ national market) are stated at the last reported sales price on the day of valuation.To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in Level 1 of the fair value hierarchy. Short-Term Investments.Short-term investments are valued either by using an outside pricing service or by using amortized cost, which approximates fair value.To the extent the inputs are observable and timely, the values would be categorized in Level 2 of the fair value hierarchy. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund’s investments as of June 30, 2013: 12 NOTES TO FINANCIAL STATEMENTS (continued) June 30, 2013 Level 1 Level 2 Level 3 Total Common Stocks* $ $
